—Order, Supreme Court, New York County (Paula Omansky, J.), entered November 17, 1995, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The complaint, which alleges that plaintiffs, real estate brokers, were induced to perform services for defendants by *231their statements that they wanted to sell or net lease a building they owned when, in fact, what they really intended was to take advantage of plaintiffs to "feel out” the market, was properly dismissed. Details of the time and context of the statements in question sufficient to give defendants a fair opportunity to defend are not alleged (CPLR 3016 [b]; see, Bramex Assocs. v CBI Agencies, 149 AD2d 383). Plaintiffs also fail to identify the actual losses they suffered, such as a prospective lessee who was ready, willing and able to lease defendants’ building in accordance with defendants’ specified terms and conditions, or to causally relate any loss to the alleged misrepresentations (see, Waste Distillation Technology v Blas-land & Bouck Engrs., 136 AD2d 633; Colleran v Rockman, 232 AD2d 322). Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.